DETAILED ACTION
The following is a first office action upon examination of application number 17/450814. Claims 21-38 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 21-29 are directed to a system comprising at least one processor; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 30-38 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. 
(Step 2A) The claims recite an abstract idea instructing how to combine data from sources having different schemas, which is described by claim limitations reciting: receiving an external dataset from an external data source, the external data source storing data according to an external database schema; -5-Attorney Docket No. 12647.0004-01000 translating the external dataset into a first importable format compatible with the centralized database and generating extracted data; importing the extracted data into the centralized database…; receiving…data … for storage in the centralized database; translating the online platform data into a second importable format compatible with the centralized database; and importing the translated online platform data into the centralized database; wherein the dimensional tables provide a context surrounding each observable event, the context including information relating to at least two of the following types: who is in the observable event, what is the observable event, where the observable event occurs, when the observable event occurs, why the observable event occurs, and how the observable event occurs. The identified recited limitations in the claims describing the combining data from sources having different schemas (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper or, alternatively, “Certain Methods of Organizing Human Activity” grouping of abstract ideas which covers fundamental economic practices. Dependent claims 22-26, 31-35  recite limitations that further narrow the abstract idea; therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements such as the at least one processor that is configured to execute a set of instructions and online platform in claim 21, and the processor and online platform in claim 30, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
Additional elements such as receiving online platform data from an online platform comprising a server associated with a website that sends the online platform data for storage in the centralized database do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only add extra solution activities (data gathering). Additional elements reciting using one or more insert statements do not provide an improvement; these additional elements are recited at a high level of generality and only generally link the abstract idea to a technological environment. Similarly, additional elements in claims 27-29 and 36-38 are recited at a high level of generality and only generally link the abstract idea to a technological environment or field of use. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements such as receiving online platform data from an online platform comprising a server associated with a website that sends the online platform data for storage in the centralized database do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only add extra solution activities (data gathering). With respect to data gathering limitations, the courts have recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Additional elements reciting using one or more insert statements do not provide an improvement; these additional elements are recited at a high level of generality and only generally link the abstract idea to a technological environment. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-26, 29-35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 6691116 (Bart); in view of US 2015/0220572 (Svarovsky). 

As per claim 21, Bart teaches: a data integration system, comprising: a centralized database including a plurality of fact tables with data related to observable events and a plurality of dimensional tables with attributes for the data contained in the fact tables; at least one processor that is configured to execute a set of instructions to: ([Abstract] … translating retrieved data from each data source into a common format; aggregating the data in the common format into a serialized a data stream; and transmitting the data stream to a central collection site for storage in a collection database. Col 2 ln 49-56 a vendor-neutral data representation or model, i.e., a common format. In this way, an agent 18 can be written for a specific vendor product of a certain type, say a storage array, and can provide data in an abstracted way that looks the same as the data provided from a competing vendor storage array. The system can thereby collect data in the central database 10 and utilize the data in a common way that spans vendor and application limitations. Col 3 ln 24-29 The database aggregator 26 receives the data stream and inserts the data contained therein into the database 10 in a common format, i.e., a vendor independent data model. This data model details how to abstract common traits from disparate vendor devices)
 receive an external dataset from an external data source, the external data source storing data according to an external database schema; ([Abstract] … The system includes data collection daemons at the remote site, each for retrieving data from one of the data sources and for translating the data into a common format. A remote query agent collects data in the common format from the data collection daemons, and aggregates the data in a serialized data stream. A central query agent at a central collection site receives the data stream from the remote query agent. A database aggregator initiates data retrieval by the data collection daemons and deposits data received from the central query agent into a collection database. Col 1 ln 35-44 Data is collected in a collection database 10 at a central collection site 12 from multiple data sources 14 at a remote collection site 16. These data sources 14 can include, e.g., computer systems, storage arrays, fiber channel switches, tape archival units, databases and software applications. Data is retrieved from the data sources).
translate the external dataset into a first importable format compatible with the centralized database and generate extracted data; ([Abstract] … The system includes data collection daemons at the remote site, each for retrieving data from one of the data sources and for translating the data into a common format. A remote query agent collects data in the common format from the data collection daemons, and aggregates the data in a serialized data stream. A central query agent at a central collection site receives the data stream from the remote query agent. A database aggregator initiates data retrieval by the data collection daemons and deposits data received from the central query agent into a collection database. Col 1 ln 35-44 Data is collected in a collection database 10 at a central collection site 12 from multiple data sources 14 at a remote collection site 16. These data sources 14 can include, e.g., computer systems, storage arrays, fiber channel switches, tape archival units, databases and software applications. Data is retrieved from the data sources).
import the extracted data into the centralized database using one or more insert statements; ([Abstract] … The system includes data collection daemons at the remote site, each for retrieving data from one of the data sources and for translating the data into a common format. A remote query agent collects data in the common format from the data collection daemons, and aggregates the data in a serialized data stream. A central query agent at a central collection site receives the data stream from the remote query agent. A database aggregator initiates data retrieval by the data collection daemons and deposits data received from the central query agent into a collection database. Col 1 ln 35-44 Data is collected in a collection database 10 at a central collection site 12 from multiple data sources 14 at a remote collection site 16. These data sources 14 can include, e.g., computer systems, storage arrays, fiber channel switches, tape archival units, databases and software applications. Data is retrieved from the data sources Col 3 ln 25-27 database aggregator 26 receives the data stream and inserts the data contained therein into the database 10 in a common format).
receive online platform data from an online platform, the online platform comprising a server associated with a website that sends the online platform data for storage in the centralized database; (Col 1 ln 61-64 Data can be collected from a variety of data sources in many remote locations having disparate vendor hardware and software. Col 2 ln 35-40 Data is collected in a collection database 10 at a central collection site 12 from multiple data sources 14 at a remote collection site 16. These data sources 14 can include, e.g., computer systems, storage arrays, fiber channel switches, tape archival units, databases and software applications)
translate the online platform data into a second importable format compatible with the centralized database; and import the translated online platform data into the centralized database; -3-Attorney Docket No. 12647.0004-01000 (Col 1 ln 35-44 Data is collected in a collection database 10 at a central collection site 12 from multiple data sources 14 at a remote collection site 16. These data sources 14 can include, e.g., computer systems, storage arrays, fiber channel switches, tape archival units, databases and software applications. Data is retrieved from the data sources Col 1 ln 55-59 …translating retrieved data from each data source into a common format; aggregating the data in the common format into a serialized a data stream; and transmitting the data stream over a communications link to a central collection site for storage in a collection database)

Although not explicitly taught by Bart, Svarovsky teaches: wherein the dimensional tables provide a context surrounding each observable event, ([0044] … The fact table 435 stores business facts, for example, sales of various items of a business. The dimension tables store descriptive attributes associated with the business. For example, information describing various products of a business may be stored in a dimension table. The fact table 435 stores foreign keys to dimension tables. For example, a particular record in a fact table may correspond to sales of various products of a business. The record may store a foreign key into a dimension table describing products offered by the business. )
the context including information relating to at least two of the following types: who is in the observable event, what is the observable event, where the observable event occurs, when the observable event occurs, why the observable event occurs, and how the observable event occurs ([0044] … The fact table 435 stores business facts, for example, sales of various items of a business. The dimension tables store descriptive attributes associated with the business. For example, information describing various products of a business may be stored in a dimension table. The fact table 435 stores foreign keys to dimension tables. For example, a particular record in a fact table may correspond to sales of various products of a business. The record may store a foreign key into a dimension table describing products offered by the business; dimension table identifies products associated with a sale (what is sold/why sale occurs)).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Bart with the aforementioned teachings of Svarovsky with the motivation of defining a database schema for imported data (Svarovsky [0020]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Svarovsky to the system of Bart would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of facts and dimension tables.

As per claim 22, although not explicitly taught by Bart, Svarovsky teaches: wherein at least one fact table comprises a set of numeric values and at least one key that references a row of a dimensional table ([0043] … The database schema also defines the relations between the fields of the application module and other fields that may be associated with other modules. For example, relations between fields may be specified as foreign key and primary key constraints of database tables. [0044] In an embodiment, the database schema 430 for a set of fields is a star schema comprising one or more fact tables 435 and a set of dimension tables 445. The fact table 435 stores business facts, for example, sales of various items of a business. The dimension tables store descriptive attributes associated with the business... The fact table 435 stores foreign keys to dimension tables. For example, a particular record in a fact table may correspond to sales of various products of a business. The record may store a foreign key into a dimension table describing products offered by the business. An analytics report, may join the fact table with the dimension table, for example, to describe sales of products of a business in a given time period [0040] …required data fields customer_name, region, and amount; amount is a numeric value).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Bart with the aforementioned teachings of Svarovsky with the motivation of defining a database schema for imported data (Svarovsky [0020]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Svarovsky to the system of Bart would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of facts and dimension tables.

As per claim 23, although not explicitly taught by Bart, Svarovsky teaches: wherein the at least fact table contains information for a single grain that represents the lowest level of data to be captured by the system and stored in a row of the fact table ([0043] … The database schema also defines the relations between the fields of the application module and other fields that may be associated with other modules. For example, relations between fields may be specified as foreign key and primary key constraints of database tables. [0044] In an embodiment, the database schema 430 for a set of fields is a star schema comprising one or more fact tables 435 and a set of dimension tables 445. The fact table 435 stores business facts, for example, sales of various items of a business. The dimension tables store descriptive attributes associated with the business... The fact table 435 stores foreign keys to dimension tables. For example, a particular record in a fact table may correspond to sales of various products of a business; a row corresponds to a sale (observable event, grain))
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Bart with the aforementioned teachings of Svarovsky with the motivation of structuring the storage of information in the database (Svarovsky [0043][0044]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Svarovsky to the system of Bart would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the definition of relationships between data items.

As per claim 24, although not explicitly taught by Bart, Svarovsky teaches: wherein a one-to-one relationship exists between each key in the fact table and the row of the dimensional table referenced by that key ([0043] …The database schema also defines the relations between the fields of the application module and other fields that may be associated with other modules. For example, relations between fields may be specified as foreign key and primary key constraints of database tables. [0044] …For example, information describing various products of a business may be stored in a dimension table. The fact table 435 stores foreign keys to dimension tables. For example, a particular record in a fact table may correspond to sales of various products of a business. The record may store a foreign key into a dimension table describing products offered by the business; the relationship between fact tables and dimensional tables in Svarovsky is consistent with the description of the one-to-one relationships in paragraph 44 of the specification of the present application).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Bart with the aforementioned teachings of Svarovsky with the motivation of structuring the storage of information in the database (Svarovsky [0043][0044]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Svarovsky to the system of Bart would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the definition of relationships between data items.

As per claim 25, Bart teaches: wherein the centralized database stores data according to a dimensional modeling schema, the external database schema being different than the dimensional modeling schema of the centralized database ([Abstract] … The system includes data collection daemons at the remote site, each for retrieving data from one of the data sources and for translating the data into a common format. A remote query agent collects data in the common format from the data collection daemons, and aggregates the data in a serialized data stream. A central query agent at a central collection site receives the data stream from the remote query agent. A database aggregator initiates data retrieval by the data collection daemons and deposits data received from the central query agent into a collection database. Col 1 ln 35-44 Data is collected in a collection database 10 at a central collection site 12 from multiple data sources 14 at a remote collection site 16. These data sources 14 can include, e.g., computer systems, storage arrays, fiber channel switches, tape archival units, databases and software applications. Data is retrieved from the data sources).

As per claim 26, Bart teaches: wherein the first importable format and the second importable format are the same (Col 2 ln 35-40 Data is collected in a collection database 10 at a central collection site 12 from multiple data sources 14 at a remote collection site 16. These data sources 14 can include, e.g., computer systems, storage arrays, fiber channel switches, tape archival units, databases and software applications. Data is retrieved from the data sources Col 1 ln 55-56 …translating retrieved data from each data source into a common format).

As per claim 29, Bart teaches: wherein the at least one processor is further configured to directly import the received online platform data into the centralized database when the received online platform data is compatible with the centralized database ([0016] … An ERP system is a computer system that integrates several data sources and processes of an organization into a unified system. A typical ERP system uses multiple components of computer software and hardware to achieve the integration. A unified ERP database 17, coupled to bus 12, is used to store data for the various system modules. [0019] … The customer data may be imported, for example, from database 17, and includes both past purchasing pattern attributes and demographic attributes).

As per claims 30-35 and 38, these claims recite limitations substantially similar to those addressed by the rejection of claims 21-26 and 29, respectively, above; therefore, same rejection applies.

Claims 27, 28, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 6691116 (Bart); in view of US 2015/0220572 (Svarovsky); in view of US 2010/0114665 (Stengard).

As per claim 27, Bart teaches: wherein the at least one processor is further to translate the received external dataset into the first importable format by using one or more scripts … (Col 1 ln 55-59 …translating retrieved data from each data source into a common format; aggregating the data in the common format into a serialized a data stream; and transmitting the data stream over a communications link to a central collection site for storage in a collection database; information from the retrieved data is extracted as the data is translated to a common format and inserted to a database. Col 3 ln 24-26 … receives the data stream and inserts the data contained therein into the database 10 in a common format, i.e., a vendor independent data model. Col 2 ln 45-47 …agents 18 are preferably custom developed software applications designed to collect data from some particular vendor hardware and software application).

Although not explicitly taught by Bart, Stengard teaches: … one or more scripts that parse [an] external dataset ([0051] The analytics application specification parser 720 parses the specification of an analytics application provided by an application developer. The analytics application specification parser 720 generates a representation of the information provided corresponding to an analytics application).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Bart with the aforementioned teachings of Stengard with the motivation of using a customer list for sales activities (Stengard [0045]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Stengard to the system of Bart would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of imported data in generating a customer value/score.

As per claim 28, Bart teaches: wherein the at least one processor is further configured to extract data from the … dataset, and generate one or more insert statements to add the extracted data to the centralized database; Col 1 ln 55-59 …translating retrieved data from each data source into a common format; aggregating the data in the common format into a serialized a data stream; and transmitting the data stream over a communications link to a central collection site for storage in a collection database; information from the retrieved data is extracted as the data is translated to a common format and inserted to a database. Col 3 ln 24-26 … receives the data stream and inserts the data contained therein into the database 10 in a common format, i.e., a vendor independent data model. Col 2 ln 45-47 …agents 18 are preferably custom developed software applications designed to collect data from some particular vendor hardware and software application).
	
Although not explicitly taught by Bart, Stengard teaches: …the parsed dataset ([0051] The analytics application specification parser 720 parses the specification of an analytics application provided by an application developer. The analytics application specification parser 720 generates a representation of the information provided corresponding to an analytics application).
One of ordinary skill in the art would have recognized that applying the teachings of Stengard to the system of Bart would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the parsing of data for collection

As per claims 36 and 37, these claims recite limitations substantially similar to those addressed but he rejection of claims 27 and 28, respectively, above; therefore, the same rejection applies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/            Primary Examiner, Art Unit 3683